Citation Nr: 1820131	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-36 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1990 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated June 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In support of his claim, the Veteran and his spouse testified at a Board video-conference hearing held in October 2017 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  In this regard, a remand is necessary to obtain an adequate medical opinion as to the etiology of the Veteran's current back disability.

The Veteran is currently diagnosed with degenerative disc disease of the lumbar spine associated with osteoarthritis.  

The Veteran states that he injured his back in-service while carrying 80 pound rucksacks on his back, and acknowledged another injury jumping off a truck while in service.  See October 2017 Board Hearing Transcript at pg. 7.

His service treatment records (STRs) include a "Screening Note of Acute Medical Care" (Screening Note) dated June 1991, which reflects that the Veteran complained of back pain.  A Screening Note dated September 1993 shows that the Veteran complained of low back pain after lifting camouflage netting.  The examiner's assessment was possible "strained lumbar region of the back."   He was given a 7-day physical profile.

Post-service, the Veteran was involved in a civilian work-related injury in March 1995, sustaining persistent back pain.

Since 1997, the Veteran has had multiple surgeries on his lumbar spine.  See e.g. VA treatment record dated September 19, 2011.  April 2016 x-rays showed evidence of moderate degenerative disc disease along the lumbar spine to L4-5 and L5-S1 associated with osteoarthritis, and spinal and foraminal stenosis likely present at L4-S1.  See VA treatment record dated April 11, 2016.

It is also relevant that the STRs reflect that the Veteran suffered a right foot injury during service in March 1991 and again in April 1993.  See Screening Note and "Record of Acute Medical Care" dated March 27, 1991; Screening Note dated April 16, 1993.

The dispositive issue in this case is whether the Veteran's current low back disability is related to his military service.  

He was afforded a VA compensation examination in June 2013.  The examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury.  The VA examiner explained that the 1993 in-service diagnosis of a strained lumbar region of the Veteran's back was more likely an acute event without long term sequelae, and also more likely to affect the muscles and less likely to cause degenerative spine disease.  See VA examination report dated June 13, 2013 at pg. 3.  The Board finds the opinion inadequate as it does not acknowledge the June 1991 in-service back complaints, the Veteran's report of having sustained back pain when falling off of a truck and injuring his foot, and the Veteran's competent reports of having had back pain ever since service discharge.

Following the 2017 Board hearing, the Veteran submitted a November 2017 letter authored by his chiropractor, M.E. who states that he has been practicing chiropractic for nearly 40 years, and has been treating the Veteran for over ten years.  M.E. opined that an in-service fall from a truck that injured the Veteran's right foot also injured his pelvis and lower back.  M.E. opined that the Veteran's "present lower back problem" stems from his fall from a military truck while the Veteran was in the Army in the early 1990.  The Board however finds this opinion inadequate as there is entirely no indication that M.E. reviewed the Veteran's claims file, to include the STRs and the Veteran's post-service back injury in the mid- 1990's.

In light of the deficiencies found in both etiology opinions of record, the Board finds that an addendum is necessary to help resolve the question of etiology.

Accordingly, the case is REMANDED for the following action:

1. Allow the Veteran an opportunity to submit any additional evidence, including an addendum to the private chiropractor statement provided.

2.  Then, obtain an addendum medical opinion to determine the nature and etiology of the Veteran's low back disability.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.  *A VA examination may be obtained if deemed necessary.

After reviewing the claims file in its entirety, the examiner is asked to respond to the following:

(a) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disability had its onset during service or is otherwise related to it, including the 1991 and 1993 back injuries, as well as the incident where he fell of a truck injuring his right foot.  

**In doing so, please address:  

(i) the likely state of the Veteran's back disability PRIOR to his 1995 work injury, reconciling the Veteran's competent reports of having had back pain in service and continuing thereafter; 
(ii) his report of having sought back treatment once he got out of service; 
(iii) the 1995 work injury to the back and subsequent surgeries; 
(iv) the 2013 VA opinion; and 
(v) the 2017 opinion provided by chiropractor, M.E.

(b)  Provide an opinion as to whether the Veteran's low back disability is proximately due to, or aggravated by his service-connected right foot condition.

A complete rationale should be provided.

3.  Then, readjudicate the Veteran's claim for service connection for low back disability.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




